Citation Nr: 0422094	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-32 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date, prior to August 19, 2002, 
for assignment of a 10 percent evaluation for service-
connected patellofemoral syndrome of the left knee (left knee 
disorder).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from December 1987 to 
September 1990.

This issue came before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision  of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in March 2004.


FINDINGS OF FACT

1.  The veteran's claim for increased evaluation for his left 
knee disorder was received at the RO on August 19, 2002.

2.  The evidence of record does not demonstrate that an 
increase in disability was factually ascertainable prior to 
August 19, 2002.


CONCLUSION OF LAW

An effective date prior to August 19, 2002 for the 10 percent 
evaluation for left knee disorder is not warranted.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

In the original claim dated August 19, 2002, the veteran 
sought an increased evaluation for his service-connected left 
knee disorder.  In a November 2002 rating decision, the RO 
increased the rating from 0 to 10 percent, effective August 
19, 2002.  In his notice of disagreement to the November 2002 
rating decision, the veteran then raised the issue of 
entitlement to an earlier effective date.  Therefore, the 
issue is what are the notice requirements of VA pertaining to 
the veteran's earlier effective date claim.  

This question was answered in a recent general counsel 
opinion.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
Regardless, the Board finds that the RO, in the August 2003 
statement of the case, advised the veteran of the 
responsibilities of the VA and the claimant are in developing 
the record.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
the veteran's private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  Furthermore, the actual text of the laws and 
regulations used to assign effective dates for increased 
ratings were provided in the August 2003 statement of the 
case.  Therefore, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003).  However, in cases involving 
a claim for an increased evaluation, the effective date may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992).  When considering 
the appropriate effective date for an increased rating, VA 
must consider the evidence of disability during the period 
one year prior to the application.  See Hazan v. Gober, 10 
Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2003).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2003).

In an April 1991 rating decision, the RO granted service 
connection for left knee disorder and assigned a 
noncompensable disability evaluation, effective September 14, 
1990.  Although the veteran did properly appeal that decision 
to the Board, the Board affirmed the RO decision and denied 
entitlement to a higher initial disability evaluation in 
December 1991.  The Board notes that the veteran has asserted 
that his current 10 percent evaluation should be effective 
prior to the December 1991 Board decision, however, this 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2003).  Therefore, an earlier effective 
date cannot be granted prior to the December 1991 Board 
decision.

The veteran filed a claim for an increase evaluation of his 
noncompensable left knee disorder, received by the RO on 
August 19, 2002.  The veteran submitted private medical 
records from R. Bradley Reeves, M.D. dated in May 2002, John 
J. Cascone, M.D. dated in July 2002, and P.W. Toma, D.O. 
dated in November 1993.  These records were received by the 
RO in September 2002.  

At an October 2002 VA examination, the veteran stated that he 
received a 10 percent evaluation following service, which was 
reduced to 0 percent when he was  re-evaluated in 1991.  The 
Board notes that the record does not show that the veteran 
was ever awarded a 10 percent evaluation for his left knee 
disorder prior to or after 1991.  Otherwise, the examiner 
noted that the veteran received a VA examination in December 
1990, which the veteran stated lasted only a few minutes.  
The veteran stated that he continued to have left knee pain 
and eventually sough a physician who performed a left knee 
arthroscopic evaluation.  The veteran stated that he had a 
preoperational diagnosis of left medial meniscus.  
Examination inside the knee revealed a synovial band on the 
left knee, which was debrided.  Despite the surgery, the 
veteran's condition did not improve.  He is currently seeking 
another surgery.  

Examination revealed no knee effusions.  Extension to 0 
degrees without pain and flexion to 130 degrees without pain.  
He does have 1+  tenderness with forced flexion.  He has a 
negative Lockman, McMurray, and pivot test.  The diagnosis 
was patellofemoral syndrome, left knee.  

Based upon the above medical evidence, the RO, in a November 
2002 rating decision, awarded a 10 percent disability rating 
for the veteran's service-connected left knee disorder, 
effective August 19, 2002.  In the August  2003 statement of 
the case and November 2003 supplemental statement of the 
case, the RO advised that the effective date of the increased 
evaluation was the date the veteran's increased evaluation 
claim was received, August 19, 2002.  

Analysis

The veteran contends that he should receive an earlier 
effective date due to his chronic left knee problems since 
his separation from active service.  The veteran testified 
that his left knee disorder warranted a higher disability 
evaluation when service connection was first granted in April 
1991 and warranted an increased rating thereafter.  As noted 
above, the December 1991 Board decision is final and an 
earlier effective date cannot be granted prior to the 
December 1991 Board decision.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2003).  As such, the Board will 
determine whether the veteran is entitled to an earlier 
effective date following the December 1991 Board decision.

Review of the record shows that following the December 1991 
Board decision, the veteran did not submit or identify VA 
hospitalization or other medical records prior to filing his 
claim for an increase on August 19, 2002.  The veteran also 
did not submit any communication or action indicating intent 
to apply for increase prior to August 19, 2002.  Thus, the 
Board finds that he did not file an informal claim for 
increase evaluation prior to August 19, 2002.  38 C.F.R. §§ 
3.155, 3.157 (2003).  Furthermore, subsequent to the final 
December 1991 denial of increased evaluation, the veteran did 
not file a claim for increased evaluation for left knee 
disorder until August 19, 2002.  Accordingly, the effective 
date of the increased evaluation cannot be earlier than 
August 19, 2002, on the basis of the date of the claim.

In addition, the evidence does not establish that an increase 
in disability was factually ascertainable within the one-year 
period prior to receipt of the claim for increase in August 
19, 2002.  The first VA medical record following the December 
1991 Board decision is the October 2002 VA examination 
report.  Moreover, the private medical records submitted by 
the veteran dated prior to August 2002 were not received by 
the RO until after he filed his increased evaluation claim on 
August 19, 2002.  As the RO did not have private medical 
records from the veteran prior to his August 19, 2002, an 
increased evaluation was not factual ascertainable from the 
record prior to August 19, 2002.  

Thus, the Board concludes that, based on the evidence of 
record, an effective date for the 10 percent evaluation for 
left knee disorder prior to August 19, 2002 is not warranted.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

An earlier effective date prior to August 19, 2002 for 
assignment of a 10 percent rating for left knee disorder is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



